REASONS FOR ALLOWANCE
Claims 26-45 are allowed.

The following is an examiner’s statement of reasons for allowance: The following prior art were considered but do not teach applicant’s limitation of a computer hardware system including a lifecycle management system for managing a change request to a software system, comprising: receiving, by the lifecycle management system, a trigger; identifying, in response to receiving the trigger, a current development task which is a particular computer-implemented change to be performed on the software system; returning, based upon a search of historical development data, a record identifying a previously-implemented change on the same software system and having an affinity to the current development task; and implementing, based upon the record being returned, the current development task into the software system, wherein the historical development data is a collection of records of prior changes that were actually implemented on the software system, whether view alone or in combination with one another.
 Sharma (US-PGPUB-NO: 2013/0311968 A1) teaches analyzing software development and predicting software defect rates for planning purposes.
 Young et al. (US-PGPUB-NO: 2010/0011337 A1) teaches an open application lifecycle management framework domain model.
 Peretz et al. (US-PGPUB-NO: 2008/0127089 A1) teaches managing software lifecycles, provides source-code integration management, allows event-data actions including control of workflow and enabling role-based customized functionality and information sharing.  
 Travison et al. (US-PGPUB-NO: 2008/0222501 A1) teaches categorizing test failures and comparing current data sets to historical sets which results in a set of correspondence values.
 Garimella et al. (US-PGPUB-NO: 2011/0161913 A1) teaches a framework that formalizes and orchestrates activities in an SOA development lifecycle.
 Kolawa et al. (US-PGPUB-NO: 2006/0123389 A1) teaches collecting and correlating information about development of a computer software, including software tool reports.
 Olson (US-PGPUB-NO: 2008/0141214 A1) teaches gathering data and comparing it with best practices to establish status of a project and corrective actions.
 Wagner et al. (US-PGPUB-NO: 2005/0262482 A1) teaches improving the responsiveness of integrated development environments through improved dependency handling. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734. The examiner can normally be reached Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193